DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 9/01/21.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/01/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzillo et al. (US PGPub 2017/0314989, hereinafter referred to as “Mazzillo” IDS reference).
Mazzillo teaches, the semiconductor method as claimed.  See figures 1-9, and corresponding text, where Mazzillo teaches, in claim 16, a method, comprising: 
forming a cathode region (8) in a substrate, the cathode region (8) having a first type of conductivity in a substrate; (figure 1; [0032-0035])
forming an anode region (12) that extends in to the cathode region, the anode region having a second type of conductivity; (figure 1; [0032-0035])
forming a sensitive structure on the anode region (12), the sensitive structure including a sensitive region (44) that is sensitive to a chemical species; (figure 1; [0055]) and 
forming a resistive region (32) on the sensitive structure, the resistive region (32) being electrically coupled to the anode region (12), the anode region being positioned between first and second portions of the resistive region. (figure 1; [0055-0059])

Mazzillo teaches, in claim 17, wherein forming the sensitive structure includes forming a portion of the sensitive region between the first and second portions of the resistive region. (figure 1; [0055-0059])
Mazzillo teaches, in claim 18, wherein the portion of the sensitive region overlies the anode region. (figure 1; [0032-0035])
Mazzillo teaches, in claim 19, wherein forming the resistive region includes forming the resistive region along three different sides of the anode region. (figure 1; [0055-0059])
Mazzillo teaches, in claim 20, further comprising: forming a precursor layer on the sensitive region, the precursor layer being configured to increase a chemical interaction between the sensitive region and the chemical species. (figure 1; [0055-0059])
REASONS FOR ALLOWANCE

Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method for manufacturing a device for detecting a chemical species, particularly characterized by a portion of the sensitive region directly overlying the anode region, as detailed in claim 1,  Claims 2-9 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method particularly characterized by a portion of the sensitive region directly overlying the anode region, as detailed in claim 10.  Claims 11-15 depend from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 29, 2022